Fourth Court of Appeals
                                San Antonio, Texas
                                       June 7, 2021

                                   No. 04-20-00103-CV

  IN THE MATTER OF THE ESTATE OF WILLIAM D. STEWART, JR., DECEASED

                    From the Probate Court No. 2, Bexar County, Texas
                              Trial Court No. 2017-PC-0986
                    The Honorable Veronica Vasquez, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Liza A. Rodriguez, Justice

       Appellant Wayne A. Stewart’s Unopposed First Motion for Extension of Time to File
Motion for Rehearing or En Banc Reconsideration is GRANTED. Appellant’s motion for
rehearing or en banc reconsideration is due July 6, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court